

115 HR 6702 IH: DEA Enforcement and Authority Act of 2018
U.S. House of Representatives
2018-09-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6702IN THE HOUSE OF REPRESENTATIVESSeptember 5, 2018Mr. Bilirakis (for himself and Mrs. Blackburn) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo clarify the congressional intent behind the requirements relating to immediate suspension orders
			 and corrective action plans under the Controlled Substances Act that were
			 added by the Ensuring Patient Access and Effective Drug Enforcement Act of
			 2016.
	
 1.Short titleThis Act may be cited as the DEA Enforcement and Authority Act of 2018. 2.Denial, revocation, or suspension of controlled substances registration (a)Standard of review for immediate suspension ordersSection 304(d) of the Controlled Substances Act (21 U.S.C. 824(d)) is amended—
 (1)in paragraph (1), by inserting after competent jurisdiction the following: based on a determination that the Attorney General failed to comply with paragraph (2) under the standard of review set forth in section 507; and
 (2)in paragraph (2), by striking a substantial likelihood of an immediate threat that death, serious bodily harm, or abuse and inserting probable cause to believe an imminent threat that death, serious bodily harm, abuse, or diversion. (b)Opportunity To submit corrective action plan prior to revocation or suspension (1)In generalSection 304(c) of the Controlled Substances Act (21 U.S.C. 824(c)) is amended—
 (A)by striking paragraphs (2) through (5); (B)by striking (c)(1) Before and inserting (c) Before; and
 (C)by adding at the end the following: The order to show cause shall contain a statement of the basis thereof and shall call upon the applicant or registrant to appear before the Attorney General at a time and place stated in the order, but in no event less than 30 days after the date of receipt of the order. Proceedings to deny, revoke, or suspend shall be conducted pursuant to this section in accordance with subchapter II of chapter 5 of title 5, United States Code. Such proceedings shall be independent of, and not in lieu of, criminal prosecutions or other proceedings under this title or any other law of the United States..
 (2)Applicability to pending corrective action plansThe Attorney General shall not be required to review any corrective action plan submitted by an applicant or registrant under section 304(c)(2) of the Controlled Substances Act (21 U.S.C. 824(c)(2)), as in effect on the day before the date of enactment of this Act.
				